Court of Appeals, State of Michigan

                                              ORDER
                                                                             Mark J. Cavanagh
 Sean Hightower v Department of Transportation                                 Presiding Judge

 Docket No.     348224                                                       Jane M. Beckering

 LC No.         18-000256-MD                                                 Elizabeth L. Gleicher
                                                                               Judges


              The Court on its own motion, orders that the April 16, 2020 opinion is hereby AMENDED.
The opinion is modified on section II with minor, non-substantive changes to eliminate an incomplete
sentence. The opinion is amended as follows:

                The old opinion read: to Hightower’s brief on appeal, “once it is determined that a
disability exists, the 180-day provisions is automatically invoked.”

                 The new opinion reads: According to Hightower’s brief on appeal, “once it is determined
that a disability exists, the 180-day provisions is automatically invoked.”

              In all other respects, the April 16, 2020, opinion remains unchanged.




                                                          ______________________________
                                                           Presiding Judge




                                  April 20, 2020